Name: Commission Regulation (EEC) No 586/91 of 11 March 1991 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 65/36 Official Journal of the European Communities 12. 3 . 91 COMMISSION REGULATION (EEC) No 586/91 of 11 March 1991 altering the export refunds on milk and milk products information known to the Commission that the export refunds should be altered, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 3641 /90 (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 502/91 (') ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 502/91 to the Article 1 In Annex I to Regulation (EEC) No 502/91 the amount of '212,00 (**)' given for destination 056 for product code 0405 00 10 700 is replaced by ' 198,00 (**)'. Article 2 This Regulation shall enter into force on 12 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 362, 27 . 12 . 1990, p . 5. (3 OJ No L 55, 1 . 3 . 1991 , p . 74 .